 



Exhibit 10.1
GLOBAL SETTLEMENT AGREEMENT
AMONG
ASCOT OFFSHORE NIGERIA LIMITED
WILLBROS GROUP, INC.
WILLBROS INTERNATIONAL SERVICES
(NIGERIA) LIMITED
AND
BERKELEY GROUP PLC

 



--------------------------------------------------------------------------------



 



GLOBAL SETTLEMENT AGREEMENT
     THIS GLOBAL SETTLEMENT AGREEMENT (this “Agreement”) is made and entered
into effective as of the 15th day of August, 2007, by and among Ascot Offshore
Nigeria Limited, a company organized under the laws of the Federal Republic of
Nigeria (“Ascot”); Willbros Group, Inc., a corporation organized under the laws
of the Republic of Panama (“WGI”); Willbros International Services (Nigeria)
Limited, a company organized under the laws of the Cayman Islands (“WISNL”); and
Berkeley Group Plc, a company organized under the laws of the Federal Republic
of Nigeria (“Berkeley”).
     Ascot, WGI, WISNL and Berkeley are hereinafter sometimes referred to in
this Agreement individually as a “Party” and collectively as the “Parties.”
     Unless the context otherwise requires and save as specifically set forth in
this Agreement, capitalized terms used but not defined in this Agreement shall
have the respective meanings given thereto in the Share Purchase Agreement dated
7th February, 2007, between Ascot and WGI (the “SPA”).
RECITALS
     A. By virtue of the SPA, Ascot and WGI agreed to and completed the sale by
WGI and purchase by Ascot of the Shares in accordance with the terms and
conditions in the SPA.
     B. Pursuant to Section 2.3 of the SPA, Ascot and WGI agreed to adjust the
Closing Purchase Price in accordance with the terms therein.
     C. Ascot and WGI have disputed the method for the preparation of the
Working Capital Statement and the adjustment to the Closing Purchase Price as
well as the amounts that may be due and payable by one party to the other under
the terms of the said Section 2.3.
     D. Without any admission of liability by either Ascot or WGI, on the terms
and subject to the conditions set forth in this Agreement, Ascot and WGI have
agreed to enter into this Agreement to resolve each and every dispute that has
arisen and is existing between them, or that may subsequently arise, related to
or in connection with the adjustment to the Closing Purchase Price under
Section 2.3 of the SPA.
     E. In connection with the SPA, Ascot, WGI and WISNL entered into a
Transition Services Agreement dated 7th February, 2007 (the “TSA”).
     F. Ascot, WGI and WISNL have had discussions relating to the rescheduling
of payments under the TSA and other items of mutual cooperation.
     G. WGI is the indirect parent company of WISNL and Berkeley is the parent
company of Ascot.





--------------------------------------------------------------------------------



 



     H. The Parties have also reached certain other agreements in connection
with the SPA, the TSA and other matters.
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and covenants of the Parties contained in this Agreement, the Parties hereby
agree as follows:

1.   SPA Matters.

  (a)   WGI agrees to pay to Ascot in the manner set out in paragraph 1(a)(i)
below and on the following terms and conditions, the sum of US$25,000,000 (the
“Settlement Amount”) being the amount by which WGI and Ascot have agreed to
adjust the Closing Purchase Price pursuant to the provisions of
Section 2.3(c)(ii) of the SPA:

  (i)   The Settlement Amount shall be credited to the account of Ascot as
follows: (A) first, to amounts currently due from Ascot to WISNL under the TSA
up to US$6,633,621; (B) next, to the amount of US$2,625,000 still owing under
the Promissory Note dated February 7, 2007, of Ascot in favor of WGI (said note
having an original principal amount of US$6,718,228) (the “Promissory Note”),
even if the credit results in a prepayment of the Promissory Note; and (C) the
remaining balance of the Settlement Amount to be paid by WGI by wire transfer
into an account designated by Ascot not later than three business days after the
later of (i) execution of this Agreement by all Parties or (ii) the date on
which the letters of credit have been released or backstopped in accordance with
paragraph 1(a)(ii) below.     (ii)   In consideration of the Parties’ agreement
on the Settlement Amount, Ascot shall take all necessary steps to ensure that
the letters of credit, as set forth below, are either canceled by Calyon New
York Branch, or backstopped by the issuance of corresponding letters of credit,
such backstop letters of credit to be in form and substance, and from a
non-Nigerian, first class bank(s), acceptable to WGI:

                         
 

  LETTER OF   BENEFICIARY   PROJECT NAME   EXPIRY DATE        BALANCE

 
  CREDIT NUMBER                    
 
                       
 
  433536016   Mobil Producing
Nigeria   EAP-EPC4 Sub Project   08/31/2008   US$ 13,793,839  
 
                       
 
  433536017   Mobil Producing
Nigeria   EAP-EPC4 Sub Project   08/31/2008     5,965,552  
 
                       
 
  521636018   Cameron Offshore
Systems   Erha North   02/28/2009     123,000  
 
                       
 
  508736003   West African Gas
Pipeline Company
Ltd   WAGP   12/19/2007     440,000  
 
                       
 
              TOTAL   US$ 20,322,391  

2



--------------------------------------------------------------------------------



 



  (iii)   As consideration for the release and/or backstopping of the letters of
credit described in paragraph 1(a)(ii) above, WGI shall waive its right to be
reimbursed for the fees and expenses of those letters of credit under the TSA
through December 31, 2007.     (iv)   Ascot undertakes that it shall use all
funds received from WGI under this Agreement solely in connection with the
business of the Company and its subsidiaries.     (v)   Notwithstanding anything
set forth in this Agreement, in no event shall WGI have an obligation to make
any payment to Ascot under this Agreement, or otherwise, if, at the time such
payment is due and payable to Ascot, WGI’s obligations pursuant to the parent
company guaranties dated December 22, 2004 and December 5, 2006, issued by WII
and WGI respectively, in connection with the West African Gas Pipeline Contract
No. 79110-031 (the “WAGP Contract”) (the “Parent Guaranties”) have become
effective upon the contractor’s breach of the WAGP Contract, and/or WII/WGI have
been called upon to perform any of the contractor’s obligations thereunder by
West African Gas Pipeline Company Limited. In such event, Ascot and WGI shall
cooperate in a concerted effort to avoid either WII or WGI incurring any loss
under the Parent Guaranties, and/or having to perform any of the contractor’s
obligations under the WAGP Contract.

  (b)   Ascot and WGI hereby agree that all of their respective rights and
obligations under Section 6.1(a) of the SPA are terminated and shall be of no
further force or effect upon the payment of the Settlement Amount in accordance
with paragraph 1(a) above.     (c)   Ascot and WGI hereby agree that this
Agreement constitutes a full, final and complete settlement of any and all
obligations, payments and disputes between Ascot and WGI under or in relation to
the adjustment to the Closing Purchase Price as provided under Section 2.3 of
the SPA and the indemnification provisions of Section 6.1(a) of the SPA. Upon
the payment of the Settlement Amount in accordance with paragraph 1(a) above,
each of Ascot and WGI hereby irrevocably and completely releases, acquits and
forever discharges the other and such other Party’s respective Affiliates and
related persons from any and all past, present and future, known and unknown,
claims, demands, obligations, liabilities, causes of action, rights and any
other claim for damages, costs, loss of profit, loss of revenues, consequential
damages, incidental damages, expenses and compensation of any nature whatsoever,
which Ascot and/or WGI now have, or may have, on account of, or in any way
growing out of or arising in connection with (i) any adjustment to the Closing
Purchase Price as provided under Section 2.3 of the SPA, or (ii) the
indemnification provisions of Section 6.1(a) of the SPA.

3



--------------------------------------------------------------------------------



 



  (d)   Ascot and WGI hereby acknowledge that the Closing Purchase Price has
been finally adjusted downward by the Settlement Amount and that the Purchase
Price is the sum of US$130,250,000.     (e)   Ascot and WGI hereby acknowledge
and agree that this Agreement is entered into as a concessionary act to amicably
resolve all disputes between Ascot and WGI in connection with adjustments to the
Closing Purchase Price under the SPA. It is further agreed and acknowledged that
the execution of this Agreement shall not be construed as an admission of
liability on the part of either Ascot or WGI.

2.   TSA Matters.

  (a)   WGI and WISNL agree that, notwithstanding the payment schedule set forth
in the TSA, no payments will be due from Ascot under the TSA until September 1,
2007, except for the application of a portion of the Settlement Amount under
paragraph 1(a)(i)(A) above. WGI and WISNL shall not have the right to terminate
the TSA for nonpayment until September 1, 2007. Thereafter, the termination
rights of WGI and WISNL shall be as set forth in the TSA.     (b)   On or before
September 1, 2007, Ascot shall pay to WISNL or WGI, as applicable, all amounts
that are due as of that date in accordance with the terms of the TSA and that
have not previously been paid or otherwise satisfied, including the amount
referred to in paragraph 1(a)(i)(A) above if such amount has not been paid by
application of the Settlement Amount in accordance with said paragraph.     (c)
  On or before July 31, 2007, WGI and Ascot shall use their best endeavors to
finalize the appraisals for certain equipment owned by Ascot and currently held
on various sites in Nigeria and the appraisal of certain equipment owned by WGI
or its subsidiaries and currently held on various sites in Nigeria and under
rental to Ascot pursuant to the terms of the TSA. On or before August 15, 2007,
WGI and Ascot agree to use their best endeavors to finalize the determination of
the amount owed by Ascot to WGI for either equipment rental through July 31,
2007, for items of equipment that are, or equipment purchase for items of
equipment that were, on lease from Pipeline Machinery International, LP (“PLM”)
as described in the SPA — which rental amount is estimated to be less than
US$2,500,000 through June 30, 2007. Ascot shall pay to WGI or its designee the
amount so determined on September 1, 2007, less any amounts already paid by
Ascot to WGI in respect of such rentals. On or before September 1, 2007, WGI and
Ascot agree to use their best endeavors to finalize the purchase price of
equipment currently owned by Ascot which Ascot desires to sell and WGI desires
to purchase. The amount of such agreed purchase price for the purchase of
equipment by WGI from Ascot will be applied to amounts owed to WISNL or WGI
under the TSA, in diminution of such amounts owed, with any excess amount being
paid to Ascot on the later of (i) September 1, 2007, or (ii) the date on which
the equipment purchased by WGI from Ascot has been shipped to Houston, Texas, or
any other location so designated by WGI, and has left Nigerian waters.

4



--------------------------------------------------------------------------------



 



  (d)   The Parties agree that, for security and cost containment purposes, on
or before August 1, 2007, personnel under the TSA will be reduced to reflect
Ascot’s and their subsidiaries’ currently reduced operating requirements in
Nigeria with Ascot causing substantially all such seconded personnel to be
released and/or hired as employees of Ascot or one of its subsidiaries. Ascot
shall continue to make the security of all WGI and WISNL personnel its highest
priority.

3.   Promissory Note. Except as specifically set forth in this Agreement,
Ascot’s obligations under the Promissory Note shall continue in full force and
effect in accordance with the terms of the Promissory Note.   4.   Security
Interest. In order to secure any payments which may become due from Ascot to WGI
and WISNL under the TSA as modified by this Agreement, Ascot hereby grants to
WGI and WISNL a security interest in any payments which Ascot or any of its
subsidiaries may receive or to which Ascot or any of its subsidiaries may become
entitled in respect of the current arbitration with Shell Petroleum Development
Company relating to Contract No. E-00615 — Provision of Major Dredging Services.
Ascot shall execute, and shall cause its subsidiaries to execute, any documents
and instruments reasonably requested by WGI or WISNL in order to confirm and
perfect such security interest. WGI and WISNL shall release said security
interest once accounts are settled between the parties in accordance with
paragraph 2(b) above; however, under no circumstance will the security interest
be released until any and all such amounts owed to WGI and WISNL are paid in
full.   5.   Project Contract Responsibility and Mutual Cooperation. Ascot
acknowledges and agrees that, upon the Closing, Ascot and its subsidiary
companies became solely and completely responsible for the administration and
performance of, and all liabilities under, all Company Contracts.
Notwithstanding this transfer of responsibility for Company Contracts under the
SPA, WGI agrees to continue to provide counsel to Ascot under the terms of the
TSA in relation to positions to be taken with Ascot’s clients under such Company
Contracts, including the provision of select personnel as appropriate for that
purpose. Likewise, WGI and Ascot shall cooperate with each other in approaching
clients of Ascot and its subsidiaries, with Ascot taking the lead, in order to
obtain the release of letters of credit and parent company guarantees provided
by WGI and its Affiliates, in particular in connection with Project EPC4A
(Contracts 4018 and 4019) and the WAGP Contract.   6.   Olero Case Coordination
— Liability for the claims made against the Willbros parties in Cause
No. 2004-29270; Shelly Fowler, et al v. Chevron Texaco Overseas Petroleum, et
al; In the 189th Judicial District Court of Harris County, Texas (“Olero Death
Litigation”) remains with WGI, who has paid $2.1 million (“Settlement Funds”) to
settle all claims, including claims made against Willbros West Africa, Inc.
(“WWA”) and Willbros (Nigeria) Limited (“WNL”). A dispute regarding insurance
coverage for the Olero Death Litigation has arisen (the “Insurance Dispute”) and
a suit was filed on January 3, 2007 in the United States District Court for the
Southern District of Texas, Houston Division styled Lexington Insurance Company
v. Willbros Group, Inc, et al, Civil Action No. 4:07-CV-0056;

5



--------------------------------------------------------------------------------



 



    service of this suit was effected on WWA and WNL in June 2007. WGI
acknowledges that liability for this suit, the Insurance Dispute, and any
subsequent suits regarding the Insurance Dispute remain with WGI. Ascot, WISNL
and Berkeley acknowledge that (a) they have no interest in the Insurance Dispute
and that any appearances and responses to any lawsuits pertaining to the
Insurance Dispute shall be made by WGI and/or Willbros USA, Inc. on behalf of
WWA and WNL, and (b) that, as provided for in Section 5.8 of the SPA, they will
provide WGI with access to documents, if needed, and cooperate with WGI or
Willbros USA, Inc. in resolving the Insurance Dispute.   7.   Amendments to SPA
and TSA. The SPA and the TSA shall be deemed to be amended as necessary or
appropriate for all of the agreements set forth in this Agreement to be
effective. Any dispute hereunder shall be determined pursuant to Section 7.1 of
the SPA, which is incorporated herein. Except as expressly set forth in this
Agreement, the SPA and the TSA shall continue in full force and effect in
accordance with their terms. For the avoidance of doubt the Parties acknowledge
and agree that: (i) the Indemnity Agreement made and entered into as of
February 7, 2007 by and among WGI, WII, Ascot and Berkeley remains in full force
and effect, unmodified by this Agreement and (ii) Section 5.5 of the SPA and
Section 5 of the TSA remain in full force and effect, including for all purposes
related to this Agreement. All notices and other communications given under this
Agreement shall be given and shall be effective in accordance with the terms of
the SPA or the TSA, as applicable.   8.   Confidentiality. The Parties agree to
keep the terms and conditions of this Agreement in confidence, and no Party
shall disclose to anyone, other than that Party’s Affiliates, officers,
employees, lenders and advisors, any of the terms or conditions of this
Agreement, except as may be mutually agreed to in writing or otherwise as
required by law, securities regulations or stock exchange rules.   9.   Binding
Agreement; No Assignment. The Parties agree that this Agreement shall be binding
on the Parties and their respective legal representatives, successors and
assigns. No Party may assign any of its rights or obligations under this
Agreement without the prior written consent of the others.   10.  
Authorization. Each individual executing this Agreement on behalf of a Party
represents that he/she has been fully empowered and authorized by such Party to
execute this Agreement and that all necessary action to authorize execution of
this Agreement by him/her has been taken by such Party. Berkeley hereby agrees
to guarantee unconditionally the performance by Ascot of Ascot’s obligations
under this Agreement.   11.   Counterparts. This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original for all
purposes, but all of which together shall constitute one and the same
instrument.   12.   Entire Agreement. This Agreement constitutes the entire
agreement with respect to the subject matter hereof and supersedes any and all
prior agreements with respect thereto. This Agreement may be amended by the
Parties at any time only be a written instrument signed by each of the Parties.

6



--------------------------------------------------------------------------------



 



13.   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of England without giving effect to the conflict of
laws rules thereof.

IN WITNESS WHEREOF, the Parties have executed this Agreement as a deed by their
duly authorised representatives as of the day and year first stated above.

                  Ascot Offshore Nigeria Limited    
  Willbros Group, Inc.
 
               
 
               
By:
  /s/ Henry Efe Imasekha        By:   /s/ Gay S. Mayeux 
 
 
 
Henry Efe Imasekha          
 
Gay S. Mayeux
 
  Chairman           Attorney-in-Fact
 
               
 
                Berkeley Group Plc       Willbros International Services        
    (Nigeria) Limited
 
               
 
               
By:
  /s/ Henry Efe Imasekha        By:   /s/ Gay S. Mayeux 
 
 
 
Henry Efe Imasekha          
 
Gay S. Mayeux
 
  Chairman           Attorney-in-Fact

7